Citation Nr: 0335770	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  94-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 

2.  Entitlement to service connection for a right eye 
disorder. 

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for prostatitis. 

5.  Entitlement to service connection for urethritis. 

6.  Entitlement to service connection for a left knee 
disorder. 

7.  Entitlement to service connection for degenerative joint 
disease of the left hip. 

8.  Entitlement to an increased evaluation for residuals of 
injury to the left forearm, currently evaluated as 20 percent 
disabling. 

9.  Entitlement to a compensable evaluation for a left 
shoulder disorder from February 6, 1992 through June 23, 
1999, and a rating in excess of 10 percent from June 23, 
1999. 

10.  Entitlement to an initial compensable evaluation for 
residuals of a left heel fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the RO 
which granted service connection for the residuals of an 
injury to the left forearm and assigned a 10 percent 
evaluation for this disability from February 6, 1992.  The RO 
denied service connection for a left shoulder disorder.  

In a rating decision of May 1994, the RO increased the 
evaluation for the veteran's residuals of a left forearm 
injury to 20 percent disabling from February 6, 1994.  The RO 
also found that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a left shoulder disability and denied service 
connection for residuals of an eye injury, a left knee 
disorder, residuals of fractures of the heels, a right 
shoulder disability, sinusitis, a chronic lung disorder, 
prostatitis, and urethritis.  

In an October 1997 rating action, the RO granted service 
connection for the residuals of a left heel fracture and for 
arthralgia of the left shoulder.  Noncompensable evaluations 
were assigned for each of these disabilities.  

The Board, in a December 1999 decision, granted service 
connection for the residuals of a fracture of the right heel 
and remanded the remaining issues developed for appellate 
review.  By a rating action in June 2000, the RO increased 
the evaluation for history of remote injury to the left 
shoulder with minimal degeneration, healed, post-arthrotomy 
and arthroscopy, from 0 percent to 10 percent, effective June 
23, 1999; however, the RO denied the claim for service 
connection for degenerative joint disease of the left hip, 
and continued and confirmed the 0 percent assigned for the 
fracture of the right heel.  The veteran perfected a timely 
appeal of the June 2000 rating action.  

The veteran appeared and offered testimony at a hearing in 
Washington, D.C. in June 1999.  A transcript of that hearing 
is of record.  Pursuant to 38 C.F.R. § 20.707 (2003), the 
veteran was sent correspondence informing him that the Board 
Member (now Veterans Law Judge) who presided at that hearing 
was no longer employed at the Board.  He was offered the 
opportunity to be scheduled for another hearing before a 
Veterans Law Judge at the RO, in Washington, D.C., or through 
a videoconference hearing.  See 38 U.S.C.A. § 7107(c); 38 
C.F.R. § 20.707.  In a letter received by the Board in 
September 2002, the veteran requested a hearing before 
another Veterans Law Judge in Washington, D.C.  However, the 
record indicates that he was removed from the hearing docket 
in November 2002.  He subsequently submitted a letter, dated 
in February 2003, requesting a videoconference hearing before 
a Veterans Law Judge who will ultimately decide his claims.  
Accordingly, his case was remanded in March 2003 for the RO 
to schedule a new hearing.  Thereafter, a videoconference 
hearing was held before the undersigned Acting Veterans Law 
Judge in June 2003.  A transcript of the hearing is of 
record.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though an increase from 0 
percent to 10 percent was granted by the RO during the 
pendency of this appeal, the claim for an increased rating 
for history of remote injury to the left shoulder with 
minimal degeneration, healed, post-arthrotomy and arthroscopy 
remains in appellate status.  

The Board notes that, in a rating action in July 2002, the RO 
denied the veteran's claim for service connection for dental 
trauma.  A notice of disagreement with that determination was 
received in August 2002.  A statement of the case was issued 
in October 2002.  However, the record contains no substantive 
appeal with respect to the issue of service connection for 
dental trauma, and that issue has not been certified to the 
Board.  Therefore, that issue is not in appellate status, and 
will not be addressed by the Board at this time.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.202 (2003).  

As the appeal regarding the evaluation of the left shoulder 
and left heel disabilities involve original claims, the Board 
has framed those issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part. 
REMAND

The veteran essentially contends that he is entitled to 
service connection for several disabilities which developed 
as a result of military service.  At his personal hearing in 
June 2003, the veteran indicated that he was originally 
diagnosed with a torn rotator cuff in 1971, with bilateral 
shoulder pain.  The veteran reported that his service-
connected left forearm is affecting his right shoulder.  He 
stated that a VA physician at the rheumatology clinic at the 
VA Medical Center in Durham has indicated that his right 
shoulder disorder is related to service.  The veteran also 
testified that he suffered left knee and left hip injuries in 
the same incident that resulted in the fracture of his heels.  
The veteran indicated that he underwent surgery on the left 
knee in 1996 in Asheville, North Carolina; he noted that the 
surgeon told him that the left knee disorder is a direct 
result of the fracture to his feet in 1964.  

The veteran also testified that he currently had problems 
with his right eye that began while on active duty.  He 
stated that, while refueling the U.S.S. Hollister in 1964, a 
line broke and splashed crude oil all over his face and into 
his eye.  The veteran indicated that a similar incident 
occurred aboard the U.S.S. Ticonderoga in 1974, at which time 
he was diagnosed with conjunctivitis.  He reported that he 
has had recurrent irritation and discomfort in his right eye 
since those incidents during service.  He stated that he was 
currently receiving treatment for eye problems in Salisbury, 
North Carolina, and the treating physician has attributed his 
eye problems to military service.  The veteran noted that he 
developed a sinus infection while in boot camp in 1961, and 
he continued to experience sinus problems throughout the 
remainder of his period on active duty.  The veteran reported 
that a VA physician at the Durham VAMC and a VA physician at 
the Charlotte VAMC have both attributed his current sinus 
problems to military service.  

The veteran also testified that he was diagnosed on several 
occasions during service with urethritis.  He contended that 
the symptoms that led to the diagnosis of urethritis in 
service are similar to those from which he now suffers and 
are diagnosed as prostatitis.  

A review of the service medical records show that the veteran 
was seen in August 1962 after oil splashed in his left eye 
while refueling; he was prescribed eye drops.  In September 
1962, he was treated for nasal congestion.  The veteran was 
also treated on several occasions for urethral discharge and, 
in November 1962, he was diagnosed with urethritis, 
recurrent, non-venereal.  He was seen for sinus congestion in 
May 1974; at that time he was diagnosed with a viral 
infection.  In August 1974, he was diagnosed with urethritis.  
The veteran was seen in November 1974 with complaints of 
irritation of the right eye with loss of vision; the 
diagnosis was resolved conjunctivitis.  In November 1975, the 
veteran was seen with complaints of bilateral shoulder pain 
since October 1975; the provisional diagnosis was bilateral 
shoulder pain.  An x-ray study of the shoulders was negative.  
The final diagnosis was possible rotator cuff syndrome.  Post 
service medical records show that the veteran suffers from 
arthralgia with degenerative change of the right shoulder 
with painful motion; conjunctivitis; benign prostatic 
hypertrophy; osteoarthritis of the joints, including knees, 
hips and ankles.  

The veteran was afforded a VA examination in April 2002, at 
which time he was diagnosed with chronic rhinitis; it was 
noted that x-ray study of the sinuses was negative for any 
evidence of chronic sinusitis.  The examiner also reported a 
diagnosis of benign prostatic hypertrophy, which he believed 
developed as a result of aging without previous provocation; 
he stated that he did not believe the present disorder had 
its origin with symptoms recorded during military service.  
In addition, following an examination for peripheral nerves, 
the examiner reported a diagnosis of joint pains in the neck, 
arms, wrists, hips, knees, and the ankles for 20-plus years; 
neurologically negative.  

Received in August 2002 were VA progress notes, dated from 
August 2001 to June 2002, which show that the veteran 
received ongoing treatment for several disabilities.  During 
a clinical visit in March 2002, the veteran was diagnosed 
with osteoarthritis, chronic myofascial pain/fibromyalgia.  
The examiner stated that they discussed that the veteran will 
always have some pain due to osteoarthritis due to prior 
injuries, but that a significant component of his pain was 
from fibromyalgia.  During a follow up evaluation in June 
2002, the veteran was diagnosed with stable chronic 
rhinitis/sinusitis.  

Clearly, the service medical records and the current evidence 
document complaints of the conditions claimed by the veteran.  
However, neither the nature nor the etiology of the claimed 
conditions is clear.  A VA progress note dated in March 2002 
reported recent conjunctivitis of the right eye, past 
retinitis; however, the examiner did not comment regarding 
whether this disorder was related to the incident noted in 
the veteran's service medical records.  While the VA 
examiner, in April 2002, indicated that the current right 
shoulder disorder was not related to service, the veteran 
testified that his treating VA physician has attributed his 
currently claimed disabilities to his claimed injury in 
service.  In addition, while the examiner rendered a 
diagnosis of joint pains, he failed to provide an opinion as 
to the etiology of the joint pains.  Moreover, the veteran 
was given a diagnosis of rhinitis; and, it was noted that x-
ray study was negative for any finding of sinusitis.  
However, a progress note dated in June 2002 reported a 
diagnosis of chronic rhinitis/sinusitis.  

Under these circumstances, the Board finds that appropriate 
VA medical opinions, based on examination of the veteran and 
consideration of his documented medical history and 
assertions, are needed to properly adjudicate the claims for 
service connection.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

Prior to having the veteran undergo further evaluation, the 
RO should obtain and associate with the claims file all 
outstanding pertinent treatment records, so that the 
examiner's review of the veteran's pertinent medical history 
is an informed one.  The record reflects that the veteran has 
received outpatient treatment for his claimed disabilities at 
the VAMC in Durham, North Carolina, and the VAMC in 
Salisbury, North Carolina.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file any 
other outstanding pertinent medical records identified by the 
veteran.  

Thereafter, the RO should arrange for the veteran to undergo 
appropriate examinations to obtain the necessary opinions.  
The veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination(s), the RO should obtain 
and associate with the claims file copies of any notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

With regard to the claims for increase, the veteran maintains 
that his service-connected left shoulder, left forearm and 
left heel fracture disabilities have all increased in 
severity.  The veteran argues that the RO has not properly 
evaluated his arthritis and painful motion of the left 
shoulder.  The veteran reports problems with increased pain 
and decreased motion in the left shoulder.  The veteran 
indicates that he is unable to move his arm above his head 
due to severe pain.  At his personal hearing in June 2003, 
the veteran reported decreased strength in the left hand as a 
result of his injury.  The veteran indicated that he has 
constant pain in the left arm; he also complained of 
difficulty grasping.  The veteran stated that a VA physician 
in the orthopedic clinic at the VAMC in Durham has indicated 
that the scar tissue from the surgery has grown over nerve 
endings which, in turn, have caused increased pain in his 
left hand, forearm and shoulder.  With respect to the 
fracture of the left heel, the veteran indicated that his 
foot has become extremely painful.  He stated that he is 
unable to walk any significant distance without pain; he also 
reported problems with stairs.  The veteran indicated that he 
now has arthritis in the heel.  The veteran reported 
receiving ongoing treatment at the rheumatology clinic, most 
recently three months ago.  

The veteran's service-connected left shoulder disorder is 
currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5203.  Under that diagnostic code, impairment 
of the clavicle or scapula manifested by dislocation is rated 
20 percent disabling.  Such impairment, when manifested by 
nonunion with loose motion is also rated 20 percent 
disabling.  Where there is nonunion without loose motion, 
impairment of the clavicle and scapula is rated 10 percent 
disabling.  A 10 percent rating is also assigned for malunion 
of the clavicle or scapula.  

The Board notes that Diagnostic Code 5201 provides for the 
assignment of a 20 percent rating for a shoulder disorder 
manifested by limitation of motion of the arm to the level of 
the shoulder.  On the occasion of the most recent VA 
examination of the left shoulder in May 2000, the veteran had 
slight limited motion in the left arm.  The examiner noted 
that the veteran grimaced but did not appear to be in any 
pain through rapid range of motion and against resistance.  
He also noted that the veteran had no symptoms and 
demonstrated no weakness.  However, it was noted that the 
veteran had minimal tenderness high in the groove immediately 
below the acromioclavicular joint.  It was reported that X-
ray of the left shoulder was normal.  The May 2000 
examination report does not address the presence or absence 
of loose motion in the left shoulder.  

Subsequent VA treatment reports reflect increased disability 
in the left shoulder.  During a clinical visit in November 
2001, it was noted that the veteran had chronic pain in his 
shoulders which is the most concerning to him.  On 
examination, the shoulder had decreased abduction to 80 
degrees, bilaterally.  The shoulder was tender to palpation 
of the left coracoid process, with no effusion.  The 
impression was diffuse osteoarthritis.  

In light of the above clinical findings, and the veteran's 
contentions that there had been an increase in his left 
shoulder disorder since the last VA examination, the Board 
finds a further examination is warranted to ascertain if 
there is objective support for these subjective descriptions 
of his level of disability.  

With regard to the service-connected left forearm disability, 
the Board notes that while the veteran was afforded a VA 
examination for peripheral nerves in April 2002, the clinical 
findings do not reflect a thorough evaluation and a 
description of the impairment caused by that disorder.  In 
light of the veteran's contentions regarding difficulty 
grasping, weakness, and decreased strength in the left hand, 
the veteran should be afforded a complete VA neurological 
examination to obtain a medical opinion as to the current 
severity of the veteran's service-connected left forearm 
examination.  The Board also points out that any examination 
of musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board further notes that following the peripheral nerve 
examination in April 2002, the examiner reported a diagnosis 
of left forearm scar as described with localized superficial 
loss to light touch; he noted that this was secondary to the 
arm fracture 32 years ago.  On remand, the RO should also 
consider whether the veteran is entitled to a separate rating 
for any residual scarring.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In light of the veteran's recent testimony of worsening of 
the left heel condition, the Board finds that another 
examination is warranted to ascertain the veteran's current 
level of impairment.  Proscelle v. Derwinski 2 Vet. App. 629 
(1992) (where an appellant claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of veteran's current 
condition, the VA's duty to assist includes providing a new 
examination); Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Remand is also required for re-evaluation of the 
claim in light of the provisions of 38 C.F.R. §§ 4.40, 4.45.  
See DeLuca, 8 Vet.App. at 202.  

Prior to affording the veteran the requested examinations, 
the Board finds that the RO should give him another 
opportunity to present additional information and/or evidence 
in support of his claim.  In a November 2001 letter, the RO 
notified the veteran of the duties to notify and assist 
imposed by the VCAA in connection with his claims.  In that 
letter, the RO requested that the veteran provide information 
and, if necessary, authorization, to permit it to obtain 
pertinent outstanding records, or that the veteran provide 
the evidence, himself.  The RO's letter indicated that the 
veteran had 60 days within which to submit additional 
evidence.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (the implementing 
regulation) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), 345 F.3d 1334 (Fed. Cir. 2003).   The 
Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a duty to notify under 
the VCAA is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The RO letter soliciting information and/or evidence from the 
veteran referred to above included a shorter time period for 
response than that provided by statute.  Therefore, since 
this case is being remanded for the additional development 
described above, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Adjudication of the claims for the left shoulder and left 
heel disabilities should also include specific consideration 
of "staged rating" (i.e., assignment of separate ratings 
for separate periods of time based on the facts found), 
pursuant to the Fenderson decision, cited to above.  
Furthermore, the supplemental statement of the case that 
explains the basis for the RO's determinations must include 
citation to all pertinent legal authority considered, to 
include pertinent legal authority implementing the VCAA-
i.e., 38 C.F.R. §§ 3.102 and 3.159 (2003).   

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should advise the veteran that he 
should request written statements from 
any physicians (VA or private), regarding 
any opinions they may have made 
pertaining to the relationship, if any, 
between his claimed disabilities and 
military service.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(unless this right is waived, in 
writing).    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should obtain copies of the 
veteran's complete outpatient and 
inpatient treatment records (not already 
on file) from the Salisbury VA Medical 
Center (VAMC), the Asheville VAMC, the 
Durham VAMC, and any other identified VA 
facility since service.  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo the following VA 
examinations.  The entire claims file 
must be made available to the physicians 
designated to examine the veteran, and 
the examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiners should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in printed (typewritten) 
reports.

(A)  The veteran should be afforded a VA 
examination by an ophthalmologist to 
determine the current nature and likely 
etiology of any right eye disorder.  The 
examiner should comment on the presence 
or absence of chronic conjunctivitis and 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently manifested eye disorder is 
related to the inservice incident aboard 
the U.S.S. Ticonderoga as described by 
the veteran.  The examiner should also 
provide an opinion as to whether the 
symptoms to which the veteran testified 
in June 2003 are consistent with his 
having contracted conjunctivitis during 
service and whether his reported 
continuing symptomatology has a medical 
nexus with a diagnosis of chronic 
conjunctivitis.  

(B)  The veteran should be schedule for 
VA ENT examination, in order to determine 
the nature, extent, and etiology of any 
sinus disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished, to include x-rays.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any sinus disorder 
found is related to any symptoms or 
findings shown in service.  The examiner 
should support the opinions by discussing 
medical principles as applied to the 
medical evidence in the veteran's case.  

(C)  The veteran should then be scheduled 
for a VA genitourinary examination to 
determine the nature and etiology of any 
prostatitis and/or urethritis that may be 
present.  The examiner should first 
determine if the veteran suffers from 
prostatitis and/or urethritis, comment on 
whether such disabilities are related, 
and then render an opinion as to whether 
it is at least as likely as not that any 
currently demonstrated urethritis and/or 
prostatitis is causally related to 
service or the result of service.    

(D)  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist, for the 
purpose of ascertaining the current 
nature and etiology of any right shoulder 
disorder, and the extent of severity of 
his left shoulder disorder.  

(i) With respect to the right 
shoulder, the examiner should include in 
the report, the veteran's pertinent 
complaints, the clinical findings 
obtained during the examination, and the 
pertinent diagnoses.  The examiner should 
offer an opinion as to whether any 
currently diagnosed right shoulder 
disability is at least as likely as not 
to have been caused by active service.  

(ii) With respect to the left 
shoulder, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
appellant's service-connected right 
shoulder disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  

It is also requested that the 
examiner provide explicit responses to 
the following questions: 

(a) does the service-connected left 
shoulder disorder involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected left 
shoulder disorder cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner must so 
indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left shoulder disorder, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected left shoulder disorder, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left shoulder 
disorder.

(d) The examiner is also requested 
to comment upon whether or not there are 
any other medical or other problems that 
have an impact on the functional capacity 
affected by the service-connected left 
shoulder disorder, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected left shoulder 
disorder.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiner should so indicate.  

(E)  The veteran should be afforded 
comprehensive VA muscular, dermatological 
orthopedic and neurological examination 
of his service-connected left forearm 
disorder, to include a scar, by 
appropriate specialist(s).  The veteran's 
claims folder, with a copy of this remand 
should be made available to the 
examiner(s), the receipt of which should 
be acknowledged in the examination 
report(s).  

(a) The physician(s) should record 
pertinent medical complaints, symptoms, 
and clinical findings, including range of 
motion of the left forearm with an 
explanation as to what is the normal 
range of motion, the extent of any pain 
on use, and comment on the extent of the 
functional limitations caused by the 
above mentioned disability.  Regarding 
any flare-ups described by the veteran, 
the examiner should elicit information 
regarding the frequency, duration, 
precipitating cause and source of relief.  

(b) The examiner(s) must indicate the 
exact location and size of any scars 
found on the left forearm.  Also indicate 
whether they are deep or merely 
superficial and/or cause loss of function 
of the area where located (e.g., 
limitation of motion, etc.).  

(F)  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the nature and severity the 
service-connected fracture of the left 
heel, and the nature, severity, and 
etiology of any disability involving the 
left knee and left hip.  

The examination of the left heel 
disability should include range of motion 
testing.  The examiner is requested to 
provide the degrees of normal range of 
motion.  The examiner should also be 
requested to determine whether the left 
heel exhibits weakened movement, excess 
fatigability, or incoordination 
attributable.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the left foot is used repeatedly 
over a period of time.  It is also 
requested that the examiner identify all 
complaints, symptoms, and findings, which 
are caused by or are a manifestation of 
the service-connected disability.  

Following the examination, it is further 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that any left knee and/or 
left hip disability found, to include 
degenerative joint disease, is related to 
service, to include the injury which 
occurred in July 1964.  

5.  The RO should then review the claims 
folder to ensure that all of 
the requested development has been 
completed.  This includes responses to 
the questions posed to the VA examiners.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

6..  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO must 
then re-adjudicate the veteran's claims 
in light of all pertinent evidence and 
legal authority.  With regard to the 
increased rating claims, consideration 
should be given to all applicable law and 
regulations including 38 C.F.R. §§ 3.321, 
4.10, 4.16, 4.40, 4.45, and DeLuca, 8 
Vet. App. 202 (1995), as applicable.  The 
RO must also document its consideration 
of staged ratings for the left shoulder 
and left heel disabilities and explain, 
with applicable effective date 
regulations, any change in the evaluation 
during the appeal period.  The RO should 
also specifically address whether a 
separate and additional rating is 
warranted for any residual scar on the 
left forearm in accordance with Esteban, 
6 Vet. App. 259 (1994).  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
pertinent legal authority considered, to 
include 38 C.F.R. §§ 3.102 and 3.159 
(2003) and clear reasons and bases for 
the RO's determinations) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




